Per Curiam.
This cause coming on to be heard upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said judgment.
The action is against the city for personal injuries, and there was no special plea as to failure to give the statutory notice of the claim, the plea of the general issue operating “as a denial only of the breach of duty or wrongful act alleged;” and the evidence does not clearly show, against the finding of the jury, that the plaintiff, ten-year old girl, was guilty of such contributory negligence as bars a recovery for an injury received in the closing of a drawbridge. It is, therefore, considered, ordered and adjudged by the Court, that the judgment herein is hereby affirmed. See Mathews v. City of Miami, 79 Fla. 108, 83 South. Rep. 867.
Affirmed.
*350Whitfield, P. J., and West and Terrell, J. J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.